DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-23 are objected to because of the following informalities:  
The terms “magnetoelectric material” and “spin orbit material” in claim 1, lines 3 and line 7 should be “a magnetoelectric material” and “a spin orbit material”. Claims 14 and 20 are objected to for the same reasons.          
The comma “,” after “the first magnet” in claim 3, line 3 should be deleted.
 The limitation “the sixth device” in claim 16, line 8 should be “the seventh device”.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites the limitations "the magnet" in line 1, “the stack of layers” in lines 1-2, “the clock” in line 2, “the conductor” in line 2, “the layer” in line 3 and “the second portion” in line 2.  There is insufficient antecedent basis for each limitation in the claim.
Claim 14 recites the limitation “the first, second, and third clocks” in line 13. There is insufficient antecedent basis for the limitation “the first clock” in “the first, second, and third clocks” because it is unclear whether “the first clock” relates back to “a first clock” in line 3 or line 7. 
Claim 17 recites the limitation “the magnetostrictive material” in line 1. There is insufficient antecedent basis for this limitation because it is unclear whether “the magnetostrictive material” relates back to “magnetostrictive material” in line 2, line 5, lines 6-7, lines 9-10, or line 12 of claim 14. 
Claim 18 recites the limitation “the spin orbit material” in line 1. There is insufficient antecedent basis for this limitation because it is unclear whether “the spin orbit material” relates back to “a spin orbit material” in claim 14 (line 2), and 16 (lines 4-5, lines 8-9, or lines 12-13).

Allowable Subject Matter
Claims 1, 2, 12, 13 and 20-23 are allowed.
Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “a multi-bit sum generation structure including at least three cells comprising magnetoelectric material 
Regarding claim 20: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “a multi-bit sum generation structure including at least four cells comprising magnetoelectric material and spin orbit material, wherein the carry output of the 3-bit carry generation structure is coupled to an input of the multi-bit sum generation structure, and wherein the multi-bit sum generation structure is to perform a minority logic operation on the first, second, and third inputs and the carry output to generate a sum output” in combination with the other limitations thereof as is recited in the claim. Claims 21-23 depend on claim 20.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciubotaru et al. (US 2017/0346149) discloses a tunable magnonic crystal device and filtering method.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827